Citation Nr: 1115711	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  04-23 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January to August 1978.  He also served in the United States Army Reserves on a period of active duty for training (ACDUTRA) from April to October 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for passive dependent personality disorder, spondylosis of the lumbar spine, and degenerative joint disease of the right shoulder.  
Jurisdiction over his claim was subsequently transferred to the RO in Montgomery, Alabama, and that office forwarded the appeal to the Board.

As support for his claim, the Veteran testified at a hearing at the RO in April 2007, before the undersigned Veterans Law Judge (VLJ) of the Board, also commonly referred to as a Travel Board hearing.  A copy of the transcript is of record.  

In October 2008, the Board denied the claims for service connection for a psychiatric disorder, lumbar spine disability, and degenerative joint disease of the right shoulder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Veterans Court).  In an October 2010 Order, the Veterans Court affirmed the Board's decision relating to claims for a psychiatric disorder and a lumbar spine disability.  Significantly, though, the Veterans Court also vacated the Board's decision relating to the remaining claim for a right shoulder disability, and remanded this claim to the Board for further development and readjudication. 

So, the only remaining issue on appeal is that of entitlement to service connection for a right shoulder disability.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the remaining claim on appeal for a right shoulder disability, the Board finds that additional development is required.  

The Veteran needs to be examined for a medical nexus opinion concerning whether his right shoulder disability is attributable to his period of ACDUTRA and/or active duty military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Veteran has asserted that he injured his right shoulder against the door of a C-141 airplane while attempting to do a parachute jump, which he contends occurred in August 1975 in Fort Benning, Georgia.  See April 2007 personal hearing transcript, at 13-14; and November 2009 statement to Veterans Court.  Notably, this would date back to his service in the United States Army Reserves on a period of ACDUTRA from April 1975 to October 1975.  

The Board notes that certain chronic diseases such as degenerative joint disease (DJD) (i.e., arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  And, moreover, the Court has clarified that the language of 38 U.S.C. §§ 101 and 1112-1137 clearly indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Concerning his claim, the Veteran has a current right shoulder disability, diagnosed as osteoarthritis by an October 2005 VA treating physician upon X-ray testing, and as mild degenerative joint disease (DJD) an April 2002 VA examination X-ray report.  He has also had quite recent private surgery for his right shoulder osteoarthritis.  See July to December 2010 records by Dr. B.P.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Consequently, the dispositive issue is whether this condition is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

It appears his service treatment records (STRs) do not specifically confirm his allegations of an in-service right shoulder injury.  Nonetheless, he is competent as a layperson to offer his account of how he injured his right shoulder and a long history of pain symptomatology following the alleged accident.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Further concerning this, the Veterans Court's October 2010 memorandum decision specifically vacated the Board's prior October 2008 denial of the right shoulder claim for categorically dismissing the Veteran's lay assertions.  

On preliminary review, his account of in-service right shoulder injury is uncontradicted and consistent, such that his lay statements appear credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Especially in light of the Veterans Court remand instructions to properly consider the Veteran's lay assertions, the Board finds he has submitted sufficient evidence to meet the relatively low threshold of the third McLendon element.  Indeed, this is satisfied by credible evidence of continuity of symptomatology capable of lay observation, such as ongoing right shoulder pain.  See McLendon, 20 Vet. App. at 83; See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  So additional medical comment is needed concerning whether any current right shoulder disability might be etiologically related back to ACDUTRA and/or active duty service.  Based on McLendon, a remand for a VA examination and opinion is required to determine the precise nature and etiology of his current right shoulder disability.

Second, the RO/AMC should obtain any outstanding private provider treatment records, especially from Dr. B.P.  The Veteran recently submitted private surgical treatment records for right shoulder osteoarthritis, dated from July to December 2010.  It is not altogether clear whether there are additional treatment records pertinent to his right shoulder disability from Dr. B.P. or any other private providers.  VA is required to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  If after making such reasonable efforts VA is unable to obtain all of the relevant records sought, VA must so notify the claimant.  Id.  This notice must identify the records not obtained, explain the efforts made to obtain them, and describe any further action VA will take on the claim.  Id.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1) (2010).  The RO should obtain any outstanding private treatment records.  

Third, it is imperative that all pertinent and outstanding VA outpatient treatment records are obtained, since it is not altogether clear whether they are complete.  There are VA outpatient treatment records in the file from the Central Alabama Veterans Health Care System, for the East Campus in Tuskegee, Alabama and the West Campus in Montgomery, Alabama.  However, there appears to be a significant gap in the records between approximately April 2006 to August 2010.  So, at minimum, the AMC needs to obtain all of his relevant treatment records from this VA facility.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and ask that he complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. B.P. and any other outstanding private treatment records.  Ask the Veteran to assist in obtaining these records by providing the relevant dates of treatment, names of the treating physicians, phone numbers and addresses; or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).

2.	Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any additional records located at the VA Central Alabama Health Care System, for both the East Campus in Tuskegee, Alabama and the West Campus in Montgomery, Alabama.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.	After completing the requested development in paragraphs #1 and #2, then schedule a VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's current right shoulder disability.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to confirm the Veteran has a current right shoulder disability, such as degenerative joint disease.  If he does, then the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this right shoulder disability is related to or dates back to:  (a) the Veteran's period of active duty for training (ACDUTRA) from April to October 1975; and (b) his period of active duty from January to August 1978.

The Veteran is competent to report the onset of right shoulder pain in service and since service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  However, the examiner must specifically address the Veteran's report of a right shoulder disorder having first manifested during his military service in determining whether any current right shoulder disability was incurred in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in- service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  

That said, however, although the Veteran is competent even as a layperson to proclaim having first experienced pain while in service, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.


4.	Then readjudicate this remaining claim for a right shoulder disability in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


